Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 3/2/2022, and is a Final Office Action. Claims 1-5, 7-20 are pending in the application. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: process a first set of scores for a first set of items from a first user provided from a first device at a first event at 
	This judicial exception is not integrated into a practical application. The additional elements of a 
first server based computing system/first data collection device/recommendation engine/second portable electronic device (including an interface)/vendor computing system represent generic computing elements: the servers are described in the Spec. as “server computers in a networked configuration”, “variety of servers”, “servers connected to a network (such as the Internet).” The claimed first server based computing system represents a generic computing element – i.e. generic server that is connected to the internet. The data collection device is described in the Spec. as “the one or more electronic data collection devices include a single phone based computing device which is 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claimed invention represent generic computing elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claim 12 is directed towards a system, thus meeting the Step 1 eligibility criterion. Claim 12 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: process a first set of ratings for a first set of 
 Remaining dependent claims 2-5, 7-11, 13-20 further include the additional limitation of reading a label via a portable electronic device camera, which represents insignificant extra-solution activity- i.e. capturing label data via a portable electronic device camera represents, as known to one of ordinary skill in the art at the effective filing date of the invention, a well-known and conventionally used means of capturing label information. The claims further include the additional limitations of a wireless network/first host computer device, which represent generic computing elements. The additional limitation of configuring an electronic portable device in an automatic discovery mode (so that the user is automatically notified of items of interest upon being detected within said first commercial establishment) does no more than apply the use of the judicial exception to a particular technological environment/field of use. The additional elements do not, alone or in combination, reflect an improvement to the functioning of the computing device itself, or an improvement to another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


The prior art of record does not teach neither singly nor in combination the limitations of claims 1-5, 7-20.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				the disclosure/claims shows an improvement to the relevant technical field and thus does not constitute a judicial exception/abstract idea
	The claimed invention does recite an abstract idea: Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: process a first set of scores for a first set of items from a first user provided from a first device at a first event at a first location/process said scores and to predict and identify one or more second items of interest for said first user/employs at least one of a collaborative and corroborative data filtering correlation based on said first set of scores to identify said second items of interest/track said first user’s location after said first event/determine commercial establishments closest to a location of said first user carrying said one or more second items of interest/generate a first 
There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves another technology/technical field or improves the functioning of the computing device itself.

				targeting recommendations is a well-known term of art in artificial intelligence technologies
				targeting recommendations us a technical process that has useful business results; it is not a business practice/goal
	Examiner respectfully disagrees that targeting recommendations is a well-known term in the art of “artificial intelligence technologies”. Examiner further notes that the latest claim language does not include any limitations that pertain to “artificial intelligence”. Selecting and targeting promotional offers/recommendations to individuals represents a business practice/goal, not another technology/technical field. Thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. As is further described by the Applicant’s Spec., the context of the claimed invention pertains to the commercial interaction realm – i.e. advertising activities/behaviors, business relations, sales activities-, and the claimed invention, when implemented, seeks to at best, optimize a business practice/goal: “the present invention relates to targeting recommendations based on observing a user’s location within commercial establishments, and/or their live sampling of items”, “the matrix of participant ratings/items can be augmented with creative inducements to the hosts and participants, which in the long run should result in increased satisfaction from improved predictions and recommendations for participants/users”, “to develop preferred “sequences” of wine tastings for those persons interested in optimizing an enjoyment of a sampling event”, “this creates an end-to-end virtual marketing/distribution chain that is optimized for the user dynamically on a location and product basis”, “The types of prizes, promotions, etc., can also be specified as noted to include coupons and other incentives. To optimize response rates the system can be directed further to send timely reminders to participants through different delivery channels.”, “it would be preferable if there were some manner of increasing the participation rate in the general public 

				the field of recommendations is of course based on predictions, a well-known technological field in artificial intelligence specifically called out in the Office’s own classification system
	Examiner notes that selecting/transmitting targeted promotional offers/recommendations represents a business practice/goal. The limitation of predicting and identifying one or more second items of interest for said first user, as claimed in the latest set of claims, represents a business practice/goal, and recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Examiner further notes that the latest claim language does not include any limitations that pertain to “artificial intelligence”. Selecting and targeting promotional offers/recommendations to individuals represents a business practice/goal, not another technology/technical field. Thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. As is further described by the Applicant’s Spec., the context of the claimed invention pertains to the commercial interaction realm – i.e. advertising activities/behaviors, business relations, sales activities-, and the claimed invention, when implemented, seeks to at best, optimize a business practice/goal: “the present invention relates to targeting recommendations based on observing a user’s location within commercial establishments, and/or their live sampling of items”, “the matrix of participant ratings/items can be augmented with creative inducements to the hosts and participants, which in the long run should result in increased satisfaction from improved predictions and recommendations for participants/users”, “to develop 

				the recommendations are derived strategically by a computing system from particular signals and then presented at optimal times to increase user engagement and conversion with the predicted items
	Increasing user engagement and conversion with the predicted items of interest represents a business practice/goal optimization, not an improvement to another technology/technical field. As is further described by the Applicant’s Spec., the context of the claimed invention pertains to the commercial interaction realm – i.e. advertising activities/behaviors, business relations, sales activities-, and the claimed invention, when implemented, seeks to at best, optimize a business practice/goal: “the present invention relates to targeting recommendations based on observing a user’s location within commercial establishments, and/or their live sampling of items”, “the matrix of participant ratings/items can be augmented with creative inducements to the hosts and participants, which in the long run should result in increased satisfaction from improved predictions and recommendations for participants/users”, “to develop preferred “sequences” of wine tastings for those persons interested in optimizing an enjoyment of a sampling event”, “this creates an end-to-end virtual marketing/distribution chain that is 

				The Spec. describes how the predictions/recommendations are improved in computing systems
				the claims address the specific technical problem of a user searching for a specific item, just prior to making a decision to purchase, and finding a relevant prediction/recommendation that serves such query
	Selecting and transmitting targeted promotional offers/recommendations, and selecting relevant predictions/recommendations of items of interest in response to a user search, represents a business practice/goal, not another technology/technical field. Therefore, improving this practice pertains to a business practice/goal optimization, not to an improvement to another technology/technical field. As is further described by the Applicant’s Spec., the context of the claimed invention pertains to the commercial interaction realm – i.e. advertising activities/behaviors, business relations, sales activities-, and the claimed invention, when implemented, seeks to at best, optimize a business practice/goal: “the present invention relates to targeting recommendations based on observing a user’s location within commercial establishments, and/or their live sampling of items”, “the matrix of participant ratings/items can be augmented with creative inducements to the hosts and participants, which in the long run should result in increased satisfaction from improved predictions and 

				both the inputs (ratings) and outputs (predictions, recommendations) are improved for a recommender system; this constitutes an improvement in the relevant computing systems that practice such methods
	Improving predictions/recommendations of items of interest to a user and promotional offers and improving the recommendation accuracy represents a business practice/goal optimization, not an improvement to another technology/technical field. The claimed invention, when implemented, does not improve the functioning of the computing device itself. As is further described by the Applicant’s Spec., the context of the claimed invention pertains to the commercial interaction realm – i.e. advertising activities/behaviors, business relations, sales activities-, and the claimed invention, when implemented, seeks to at best, optimize a business practice/goal: “the present invention relates to targeting recommendations based on observing a user’s location within commercial establishments, and/or their live sampling of items”, “the matrix of participant ratings/items can be augmented with creative inducements to the hosts and participants, which in the long run should result in increased 

				claimed invention is similar to USPTO Example 40, and thus is drawn to patent eligible subject matter. The main focus in both cases is the existence of certain conditions- in the instant case, when a detected user presence is within a particular location and has previously interacted with the system to provide a rating for an item, and which causes – in the instant invention, presenting to the user “vendor specific multimedia information received from a separate vendor computing system for one or more said of said second set of items”
				Instant invention recites an improvement in monitoring users, generating predictions and recommendations for items
				Instant claims satisfy the “significantly more” prong of the Alice test, including as articulated in Search and Social Media Partners v. Facebook (as articulated by Judge Stark)
	The claimed invention and USPTO Example 40 have different fact patterns, and thus the two are not analogous. In Example 40 , Claim 1, the claimed invention was deemed to recite an abstract idea; the combination of additional elements was deemed to, as a whole, provide a particular improvement in 
Contrary to Example 40, the instant claimed invention recites an abstract idea, and the additional elements as a whole do not provide a particular improvement in collecting traffic data, nor do they provide improvements to the field of network monitoring. The additional elements of the claimed invention, alone or in combination, do not reflect an improvement in the functioning of the computing device itself, or to another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. See the Office Action above for the detailed, reasoned 35 USC 101 analysis.

				Examiner does not cite any evidence that the arrangement of the various system components is well known or conventional
	The claimed computing elements that are used to implement the claimed invention represent generic computing elements. The Claim 1 additional elements of a first server based computing system/first data collection device/recommendation engine/second portable electronic device (including an interface)/vendor computing system represent generic computing elements: the servers are described in the Spec. as “server computers in a networked configuration”, “variety of servers”, “servers connected to a network (such as the Internet).” The claimed first server based computing system represents a generic computing element – i.e. generic server that is connected to the internet. The data collection device is described in the Spec. as “the one or more electronic data collection 

				claims and disclosure identify both a problem and a solution that cannot be said on the record to be well-understood at the time. A computing process that scores user item interests, classifies and tracks users through portable devices, identifies specific moments, and retargets users with specific content as set out in claim 1, is more than claiming an abstract idea.
	As noted in the previous Office Action as well as in the Office Action above, the claimed invention does recite an abstract idea; the additional elements, do not , alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application.  As is further described by the Applicant’s Spec., the context of the claimed 
There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves another technology/technical field or improves the functioning of the computing device itself.

				Claim 12 includes further inventive concepts. Improving the input to a computing system is a technical optimization, as it inherently improves the functioning of such system. Securing particular forms of data at particular times helps to achieve this goal.
	As noted in the previous Office Action as well as the Office Action, and further reproduced below, claim 12 does recite an abstract idea, and its additional elements, alone or in combination, do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. Claim 12 , when implemented, does not improve the functioning of the 

				Employing a corroborative data filtering correlation to create predictions does not represent a method of organizing human activity
	The claimed limitation of “employs at least one of a collaborative and a corroborative data filtering correlation based on said first set of scores to identify said one or more second item(s) of interest” does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. 

				Dependent claims: Examiner did not respond to the most recent amendment or address how the dependent claims are patent ineligible.
	Examiner respectfully disagrees. Examiner has addressed all of the claims, including the dependent claims, in the previous Office Action as well as the Office Action above. The Examiner has identified the abstract idea recited by the dependent claims, as well as identified the additional elements present in the claims and has provided an explanation as to why the additional elements, do not, alone or in combination, represent significantly more than the abstract idea itself, or integrate the judicial exception into a practical application:  Remaining dependent claims 2-5, 7-11, 13-20 further include the additional limitation of reading a label via a portable electronic device camera, which represents insignificant extra-solution activity- i.e. capturing label data via a portable electronic device camera represents, as known to one of ordinary skill in the art at the effective filing date of the invention, a well-known and conventionally used means of capturing label information. The claims further include the additional limitations of a wireless network/first host computer device, which represent generic computing elements. The additional limitation of configuring an electronic portable device in an automatic discovery mode (so that the user is automatically notified of items of interest upon being detected within said first commercial establishment) does no more than apply the use of the judicial exception to a particular technological environment/field of use.  The additional elements do not, alone or in combination, reflect an improvement to the functioning of the computing device itself, or an improvement to another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

				Claim 3: Examiner cites no evidence that an automatic discovery mode (which automatically notifies a user of items of interest when they are in a particular location) is an abstract idea, or was well-known.
	Claim 3 recites the same abstract idea as independent claim 1, and further narrows it. The claimed limitation of configuring the portable electronic device in an automatic discovery mode, “such that said first user is automatically notified of items of interest upon being detected within said first commercial establishment” does no more than apply the use of the judicial exception to a particular technological environment/field of use.

				There is zero discussion of why claims 4, 5, 7-11, 13-16, 19-20 are all judicial exceptions or abstract ideas. 
	Examiner has addressed, in the previous Office action as well as the Office action above, all of the dependent claims. Examiner has identified the abstract idea recited by the dependent claims, as well as identified the additional elements present in the claims and has provided an explanation as to why the additional elements, do not, alone or in combination, represent significantly more than the abstract idea itself, or integrate the judicial exception into a practical application:  Remaining dependent claims 2-5, 7-11, 13-20 further include the additional limitation of reading a label via a portable electronic device camera, which represents insignificant extra-solution activity- i.e. capturing label data via a portable electronic device camera represents, as known to one of ordinary skill in the art at the effective filing date of the invention, a well-known and conventionally used means of capturing label information. The claims further include the additional limitations of a wireless network/first host computer device, which represent generic computing elements. The additional limitation of configuring an electronic portable device in an automatic discovery mode (so that the user is automatically notified of items of interest upon being detected within said first commercial establishment) does no more than apply the 

				Claim 19/20: generating a sequence of proposed item samplings (which improves recommendations) is not a judicial exception.
	Claims 19/20 include the claimed limitation of presenting a sequence of proposed item samplings to the first user. This limitation recites and further narrows the same abstract idea of the independent claims-  the abstract concept of a commercial interaction, i.e. advertising activities/behaviors, business relations, sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG.

				Dependent claims further add to the significantly more eligibility criteria, and have not been shown to be generic computing elements
	The additional elements of the dependent claims, do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application.  Remaining dependent claims 2-5, 7-11, 13-20 further include the additional limitation of reading a label via a portable electronic device camera, which represents insignificant extra-solution activity- i.e. capturing label data via a portable electronic device camera represents, as known to one of ordinary skill in the art at the effective filing date of the invention, a well-known and conventionally used means of capturing label information. The claims further include the additional limitations of a wireless network/first host computer device, which represent generic computing elements. The additional limitation of configuring an electronic portable device in an automatic discovery mode (so that the user is automatically notified of items of interest upon being detected within said first commercial establishment) does no more than apply the use of the judicial exception to a particular technological environment/field of use. The additional elements do not, alone or in combination, reflect an improvement to the functioning of the computing device itself, or an improvement to another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  
				
 			

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/9/2022